Citation Nr: 0601664	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury (sprain).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from May 
1980 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim for service 
connection for a bilateral (i.e., left and right) ankle 
condition as a purported residual of an injury sustained in 
the military.

This case was previously before the Board in May 2004, at 
which time the Board remanded the veteran's claims to the RO 
for further development and consideration.  The RO completed 
the development requested and granted his claim concerning 
his right ankle in an August 2005 rating decision, but the RO 
continued to deny the claim concerning his left ankle.  The 
RO returned this claim to the Board for further appellate 
consideration since this is the only remaining claim at 
issue; the veteran has not appealed either the initial rating 
or effective date assigned for his right ankle disability.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
causally or etiologically relating any current left ankle 
disorder to the veteran's service in the military - 
including to any injury he may have sustained to this ankle 
while in service.




CONCLUSION OF LAW

The veteran does not have a left ankle disorder a result of 
an injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.



In the case at hand, the veteran was sent VCAA letters in 
March 2001 and more recently in June 2004 explaining the type 
of evidence required to substantiate his claim for service 
connection.  The letters also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letters nonetheless explained 
that he should identify and/or submit any supporting 
evidence.  And in Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), the U. S. Court of Appeals for Veterans Claims 
(Court) held that requesting additional evidence supportive 
of the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the VCAA 
notice therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in March 2001 - prior to the RO's initial adjudication of his 
claim for service connection in May 2002.  So this complied 
with the requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  The March 
2001 and June 2004 VCAA letters also provided the veteran 
with ample opportunity to respond before his appeal was 
certified and recertified to the Board.  He also was afforded 
a VA compensation examination in May 2005, for a medical 
nexus opinion to determine the cause of his left ankle 
condition, which the RO considered prior to 


issuing the August 2005 supplemental statement of the case 
(SSOC).  And he has not otherwise indicated he has any 
additional relevant evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds that 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice [even if] provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

A February 1980 Screening Physical Examination for Army 
Recruitment report indicates the veteran denied experiencing 
painful or "trick" joints, as well as denied having loss of 
movement in any limbs or joints.  

A March 1980 Report of Medical History for enlistment also 
indicates the veteran denied experiencing lameness, bone or 
joint deformities, and arthritis or bursitis.  The 
contemporaneous Report of Physical Examination indicates that 
clinical evaluation of his lower extremities and 
musculoskeletal system was normal.  

The veteran began serving on active duty in the military in 
May 1980.

In March 1982, the veteran was treated for complaints of left 
lateral ankle pain of two days duration.  He indicated that 
he had experienced the pain since twisting his foot while 
running.  On objective physical examination of the ankle, 
there was no swelling or discoloration of the left ankle or 
foot; he also had full range of motion and good sensory and 
motor function.  The diagnosis was probable ankle sprain.

In April 1983, just prior to discharge from the military, the 
veteran indicated that he did not want a separation 
examination.  His military service ended that same month.

Treatment notes from the Salisbury-Rowan Medical Center, 
dated in June 1991, March 1992, from October to December 
1997, and in April 1998 are of record.  These records show 
the veteran was treated for complaints of right ankle pain in 
June 1991.  The March 1992 records show he reported a history 
of right ankle sprain one year earlier, assessed as 
persistent right ankle pain secondary to strain and chronic 
ankle pain of uncertain etiology.  In December 1997, he was 
treated for recurrent right ankle pain.

December 1997 VA medical records show the veteran wore an 
ankle brace.

An April 2003 letter from a physician's assistant at Family 
Medical Care of Rowan states the veteran had been a patient 
for several years, and that recent X-rays had shown chronic 
cortical changes representing fairly severe old bilateral 
avulsion fractures.  The physician's assistant stated 
"[t]his injury was apparently sustained in the line of 
service and has resulted in chronic lower extremity weakness, 
paresthesia, and edema resulting in some degree of permanent 
impairment."  A right ankle X-ray report was attached.

A subsequent, follow-up letter from this physician's 
assistant indicates "the sustained injury would have indeed 
been consistent with prior military injury sustained in the 
line of duty", as x-rays suggested an injury of many years 
duration consistent with the veteran's military service.

The veteran was afforded a VA examination in May 2005, as 
directed in the Board's May 2004 remand, for the specific 
purpose of obtaining a medical nexus opinion concerning the 
cause of his current ankle problems (both left and right).  
According to the report of the evaluation, he complained of 
bilateral ankle pain and a feeling of swelling in his ankles, 
worse in the right.  An X-ray of his left ankle showed a 
possible remote trauma of the medial malleolus and a plantar 
calcaneal spur.  An X-ray of his right ankle also showed old 
trauma of the inferior medial malleolus and a plantar 
calcaneal spur.  He denied a history of surgery on his 
ankles.  The VA examiner took note of the March 1982 
treatment for the left ankle sprain.  Following a physical 
examination of both ankles, the diagnosis was ankle sprains 
with residuals, right greater than left.  But the VA examiner 
concluded the veteran's current left ankle problems were 
unrelated to the sole injury involving this ankle in service, 
as no abnormalities were found at that time.



The Board finds that the evidence of record does not 
establish entitlement to service connection for residuals of 
a left ankle sprain.  While the Board acknowledges the 
veteran was treated for a probable left ankle sprain in 
March 1982, while in the military, his service medical 
records are entirely negative for complaints, treatment, or 
diagnoses of any residuals of that injury.  As the VA 
examiner recently pointed out, the objective clinical 
findings - even immediately following that incident - were 
very minimal, if any at all.  And even the veteran declined a 
separation examination when discharged from service, which in 
turn would have provided him an opportunity to report any 
chronic left ankle residuals, if any, that he may have been 
experiencing and would have resulted in them being evaluated.  
The mere fact that he did not even register any complaints 
concerning his left ankle suggest he was not having any 
problems with it at that particular time, certainly any of 
any real consequence.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the injury (sprain) in question, when 
there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from service and the initial diagnosis of 
current left ankle disability.  In fact, the evidence of 
record shows he did not have relevant symptoms or receive 
treatment for a left ankle disorder until his VA examination 
in May 2005, more than 22 years after his service in the 
military had concluded.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
See also 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . .").  

Most of the treatment and evaluation the veteran received 
after service concerned his right ankle, which already has 
been service connected.  There were few, if any, complaints 
concerning his left ankle - especially in comparison.



Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  And while 
the Board is mindful of the April 2003 opinion of the 
physician's assistant at Family Medical Care of Rowan that 
his old bilateral avulsion fractures were apparently incurred 
during his military service, and were consistent with a prior 
injury of the same time frame as his military service, 
there is no indication the physician's assistant actually 
reviewed the veteran's service medical records - showing he 
did not complain of any recurrence of symptoms (i.e., chronic 
residuals) following that injury - or any of the records of 
his treatment since service, other than those concerning the 
treatment he had received at that specific facility.  Indeed, 
the only objective evidence submitted by the physician's 
assistant in support of the veteran's case relates more to 
his now service-connected right ankle disability.  There is 
no indication in the report that the physician's assistant 
conducted an independent review of the record to enable him 
to provide an informed opinion - not just one based on the 
veteran's unsubstantiated allegations.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  

And as a layman, the veteran simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

More importantly, the May 2005 VA examiner found that there 
is no relationship between the veteran's current left ankle 
problems and his military service - as there was no evidence 
of any abnormalities upon examination of the veteran at the 
time of his sprain in March 1982, and because there was no 
objective evidence of chronic left ankle problems since that 
time.  The VA examiner's opinion has significant probative 
weight since the VA examiner not only considered the 
veteran's assertions and medical records, but also undertook 
a comprehensive clinical examination of him.  So this opinion 
has the proper factual foundation and is not predicated on 
unestablished facts or mere allegations.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  See 38 C.F.R. § 3.102.




ORDER

The claim for service connection for residuals of a left 
ankle sprain is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

